Jones, Judge:
The claimant, George B. Southern, Jr., drove his private automobile in the performance of his duties as District Sign Foreman of the State Road Commission, and in so doing incurred expenses in the amount of $316.08 during the months of May and June, 1967. However, he filed his expense account after the end of the fiscal year and funds were not then available for the payment thereof.
Counsel for the State Road Commission and the Attorney General have stipulated that the amount of this claim is correct and is justly owing to the claimant. The Court is of opinion that the petition and stipulation present a valid claim against the State Road Commission which in equity and good conscience should be paid, and, accordingly, an award is hereby made to the claimant, George B. Southern, Jr., in the sum of $316.08.